                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         DANNY T. BARKHO                             CASE NO. 18-56782-TJT
                                                     CHAPTER 13
                                                     HONORABLE THOMAS J. TUCKER
            DEBTOR.
_________________________________/
 ORDER FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY AS
 TO SANTANDER CONSUMER USA INC. DBA CHRYSLER CAPITAL AS SERVICER
   FOR CCAP AUTO LEASE LTD. AND FOR WAIVER OF PROVISIONS OF FRBP
                                   4001(a)(3)

         The parties having stipulated and agreed to the entry of an order for relief from the

automatic stay and co-debtor stay;

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. ' 362(a) and Co-Debtor Stay of 11 U.S.C. '

1301 are terminated as to the interest of Santander Consumer USA Inc. dba Chrysler Capital as

servicer for CCAP Auto Lease Ltd. in the 2018 Dodge Charger bearing Vehicle Identification

Number 2C3CDXJG4JH189436.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.


Signed on June 8, 2021




   18-56782-tjt      Doc 60      Filed 06/08/21   Entered 06/08/21 11:14:54      Page 1 of 1
